DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4, 8-11, and 13-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest related prior art of record is Wild et al. (U.S. 9,689,958 B1).  Wild teaches a system having speakers located on a positioning node that generate a modulated signal that are received by at least one microphone over a plurality of communication paths (see Wild, Col. 11, Lines 3-4 and 36-40) for determining the location to determine that location of the mobile device (see Wild, Col. 13, Lines 24-31).  Wild further teaches that the speakers may be separated by ½ wavelength (see Wild, Col. 9, Lines 55-67 through Col. 10, Lines 1-7), but does not specifically teach that the wavelengths are related to the average baseband frequency, as is required by the Applicant’s claimed invention.  Additionally, Wild does not specifically teach that the audible characteristics of the modulated signal correspond to the carrier wave and localization characteristics of the modulated signal correspond to the baseband signal, as is currently required in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J YANG whose telephone number is (571)270-5170.  The examiner can normally be reached on 10:00am-7:00p M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571) 272-3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES J YANG/Primary Examiner, Art Unit 2683